Citation Nr: 1234486	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disease (GERD) (also claimed as heartburn, chronic reflux esophagitis and chronic gastritis).

2.  Entitlement to service connection for a disability manifested by diarrhea and constipation.

3.  Entitlement to service connection for duodenitis.

4.  Entitlement to service connection for chronic inflammation in gastroesophageal junction.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran requested a video conference hearing before a Veterans Law Judge on his January 2010 VA Form 9.  In May 2012, the RO sent the Veteran a hearing notice letter, which stated that his hearing was scheduled for June 20, 2012.  In a statement received at the RO two days prior to the hearing, the Veteran indicated that he would be unable to attend the hearing due to a medical appointment that was scheduled for his daughter on the same day.  The Veteran requested that the hearing be rescheduled.  The Veteran failed to report for the June 2012 video conference hearing.  

The Board notes that, under 38 C.F.R. § 20.704(c) (2011), requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness. 

The Board finds that good cause has been shown for the Veteran's request to reschedule the video conference hearing.  Thus, in order to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO in order to reschedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a personal hearing with a Veterans Law Judge via video conference at the local office, in accordance with his request.  A copy of the notice of the time and place to report should be associated with the claims file.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


